Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 1 of 7
Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 2 of 7
Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 3 of 7
Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 4 of 7
Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 5 of 7
Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 6 of 7
Case 19-27199   Doc 13   Filed 09/30/19 Entered 09/30/19 16:37:28   Desc Main
                           Document     Page 7 of 7
